Citation Nr: 0015709	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  91-45 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than December 
16, 1988, for an award of service connection for adjustment 
disorder with anxiety and depression.

2.  Entitlement to an effective date earlier than August 22, 
1995, for an award of service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Roger W. Rutherford, Attorney 
at Law



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Gallagher, Counsel


INTRODUCTION

The veteran served on active duty from July 1961 to July 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from June 1997 and November 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.  In the June 1997 rating decision, 
the RO (1) granted service connection for an adjustment 
disorder with anxiety and depression and assigned a 30 
percent rating for that disorder as of May 23, 1989; 
(2) denied service connection for post-traumatic stress 
disorder (PTSD); (3) granted service connection for headaches 
and assigned a 10 percent rating for that disorder as of 
August 22, 1995; and (4) denied a petition to reopen a claim 
for service connection for a back disorder.  In the November 
1997 rating decision, the RO (5) granted an effective date of 
December 16, 1988, for the award of service connection for 
the psychiatric disorder.

A hearing was held on August 22, 1995, in Washington, D.C., 
before a member of the Board who is no longer employed by the 
Board.  The veteran was offered an opportunity for another 
hearing before a member of the Board designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7107(c) (West 1991 & Supp. 1999) and who would render the 
determination in this case.  However, in a letter received by 
the Board in July 1998, the veteran indicated that he did not 
wish another hearing.

In August 1998, the Board rendered a decision denying service 
connection for PTSD; denying an effective date earlier than 
December 16, 1988, for service connection for adjustment 
disorder with anxiety and depression; denying an effective 
date earlier than August 22, 1995, for an award of service 
connection for headaches; granting an increased rating to 50 
percent for the service-connected adjustment disorder with 
anxiety and depression; and denying service connection for a 
back disorder on the basis that no new and material evidence 
had been submitted to reopen the claim.

The veteran appealed the Board's August 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and, in an order issued in September 1999, the Court granted 
a Joint Motion filed by the parties for Remand of four of the 
five issues on appeal and to Affirm the Board's decision on 
the issue of an increased rating in excess of 50 percent for 
service-connected adjustment disorder with anxiety and 
depression.


FINDINGS OF FACT

1.  The veteran perfected an appeal to the Board of a 
February 1990 rating decision denying his petition to reopen 
a claim for service connection for a psychiatric disorder.

2.  The February 1990 rating decision arose from an informal 
claim in the form of VA medical records which were received 
by the RO on February 20, 1990.

3.  Following a lengthy appeal process, the Board reopened 
the claim for service connection for a psychiatric disorder 
in October 1995 and remanded the claim for further 
development of the evidence.

4.  On remand, the RO awarded service connection in June 1997 
for an adjustment disorder with anxiety and depression and 
assigned an effective date of December 16, 1988.

5.  In a May 1988 final rating decision, the RO denied 
service connection for headaches and notified the veteran in 
May 1988.

6.  The veteran raised a claim of service connection for 
headaches at a hearing before the Board on August 22, 1995, 
and the Board referred the claim to the RO for appropriate 
action.

7.  In a June 1997 rating decision, the RO reopened a claim 
for service connection for headaches based on new and 
material evidence in a July 1996 VA examination report, 
awarded service connection for headaches, and assigned an 
effective date of August 22, 1995.

8.  A March 1970 rating decision demonstrates that 
adjudication of service connection for a back disability was 
barred by a finding of a March 1970 administrative decision 
that any injuries resulting from a fall in service were due 
to the veteran's willful misconduct and were not incurred in 
line of duty.

9.  A January 1982 administrative decision revised the 
finding of the March 1970 administrative decision based on 
clear and unmistakable error in the March 1970 administrative 
decision and held that injuries resulting from a fall in 
service were not the result of willful misconduct and were 
incurred in line of duty.

10.  Following the January 1982 administrative decision, the 
RO took corrective action by having the veteran state which 
disabilities he wished to claim service connection for now 
that the legal bar on adjudication of service connection for 
disabilities resulting from a fall is service had been 
removed; the veteran claimed service connection for 
"arthritis" and other disabilities but not service 
connection for a back disability in January 1982.

11.  The RO, sua sponte, adjudicated service connection for a 
back disability on the merits in a January 1982 rating 
decision and denied service connection for a back disorder; 
the veteran was notified of this decision in February 1982.

12.  The last final denial of a claim for service connection 
for a back disorder was in a rating decision of May 1988 and 
the veteran was notified of the decision in May 1988.

13.  Evidence received since the May 1988 rating decision is 
does not bear directly and substantially on the specific 
matter under consideration, i.e., whether a current back 
disorder, if any, is related to a disease or injury incurred 
in service, and is not, by itself or in connection with 
evidence previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  An effective date earlier than December 16, 1988, for 
service-connected adjustment disorder with anxiety and 
depression is not warranted in this case.  38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. §§ 3.400(q), 3.157 (1999).

2.  An effective date earlier than August 22, 1995, for 
service-connected headaches is not warranted in this case.  
38 U.S.C.A. § 5110(a) (West 1991); 38 C.F.R. §§ 3.400(q), 
3.157 (1999).

3.  The May 1988 rating decision denying service connection 
for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991).

4.  Evidence received since the May 1988 rating decision 
denying service connection for a back disorder is not new and 
material, and the veteran's claim for service connection for 
a back disorder has not been reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Effective Date Earlier Than December 16, 1988, For
Service Connection For Adjustment Disorder
With Anxiety And Depression.

A.  Background.

In July 1967, the RO received the veteran's original claim 
for nonservice-connected pension benefits.  He claimed that 
his nerves had gotten progressively worse and had required 
hospitalization in April 1967.  In July 1967, the RO notified 
the veteran that because he did not serve during a wartime 
period, he was not eligible for VA pension benefits and that 
therefore his claim was denied.

In April 1968, the RO received a notice of disagreement 
written on the veteran's behalf by his Congressman.  A 
statement of the case was issued.  On his VA 1-9 substantive 
appeal, the veteran stated that he had sustained injuries to 
his back and right leg in a fall in service.  Because his 
statements appeared to be a claim for compensation, the RO 
wrote him a letter in May 1968 and informed him that his 
substantive appeal would not be considered as a request to 
pursue the appeal of the denial of pension but rather as a 
claim for compensation.

In March 1970, the RO issued an administrative decision that 
determined that injuries sustained in service as the result 
of a fall when the veteran was intoxicated were not incurred 
in the line of duty but rather were the result of the 
veteran's willful misconduct.  Specifically, it was stated in 
the administrative decision that "the injuries sustained by 
the veteran on April 21, 1962, were not incurred in the line 
of duty and were the result of his own willful misconduct."  
It was therefore held that the veteran was not entitled to 
any VA benefits "as the result of the injuries received from 
or arising from this incident."

In March 1970, the RO issued a rating decision denying 
service connection for a back disorder based on the bar to VA 
benefits for any disorders resulting from injuries sustained 
in the fall in service effective pursuant to the March 1970 
administrative decision.  In the same rating decision, the RO 
denied service connection for a psychiatric or nervous 
condition, -- specifically, for "emotional instability 
reaction" -- not because of the bar to VA benefits effective 
pursuant to the March 1970 administrative decision but 
because emotional instability reaction was considered a 
constitutional or developmental abnormality and not a 
disability under the law.  See 38 C.F.R. § 3.303(c).

The veteran was notified of the March 1970 rating decision in 
March 1970.  He did not appeal the rating decision and it 
became final.  38 U.S.C.A. § 7105(c).  The veteran sought to 
reopen his claim for a psychiatric disorder several times in 
the late 1970s and early 1980s, and the RO denied his claims.

In January 1982, the RO issued an administrative decision 
which held that the March 1970 administrative decision was 
clearly and unmistakably erroneous.  Specifically, the 
January 1982 administrative decision held that injuries 
sustained on April 21, 1962, were incurred in line of duty 
and were not the result of the veteran's willful misconduct.  
A January 1982 report of contact shows that the veteran was 
informed of this decision and that he stated that he wanted 
his claims reopened for service connection for conditions 
which he had listed on a VA Form 21-527 which had been 
received by the RO in July 1981.  The conditions listed on 
the Form 21-527 were emphysema, arthritis, and nerves.

In a January 1982 rating decision, the RO continued the 
denial of the claim for service connection for a nervous 
condition on the grounds that emotional instability reaction 
was not considered a disability under the law.  The veteran 
was informed of this decision and the basis for it in a 
letter dated February 1982.  The Board denied service 
connection for a psychiatric disorder in November 1983.  This 
decision was final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

In December 1983, the RO received a VA outpatient treatment 
report which showed a diagnosis of, among other things, 
depression.  In January 1984, the RO denied service 
connection for "nerves".  The veteran did not appeal this 
decision, and it became final.  38 U.S.C.A. § 7105(c).

In January 1986, the RO received a May 1985 VA medical center 
(VAMC) discharge summary and December 1985 VA outpatient 
treatment reports pertaining to treatment for a psychiatric 
disorder.  In January 1986, the RO also received two 
statements from the veteran claiming service connection for a 
nervous condition.  In March 1986, the RO received private 
medical records, dated in 1967, pertaining to a psychiatric 
disorder.  In March 1986, the RO denied the veteran's claim 
on the basis that the evidence submitted was not new and 
material evidence to reopen the claim.  Later in March 1986, 
the RO received additional private and VA medical records and 
denied the claim for service connection for a psychiatric 
disorder, noting that the evidence received did not show a 
relationship between any condition diagnosed and military 
service.  The veteran was informed of this rating decision in 
an April 1986 letter.  In May 1986, the RO received a report, 
dated August 1985 from E. R. Kidwell, M.D., and denied the 
claim for service connection for a psychiatric disorder, 
noting that the report did not show that the veteran's 
nervous disorder was incurred or aggravated in military 
service.  The veteran was notified of this rating decision in 
June 1986.

In May 1987, the RO received a statement from the veteran 
claiming service connection for PTSD.  In June 1987, the RO 
denied the claim for service connection for a psychiatric 
disorder now claimed as PTSD on the basis that no new and 
material evidence had been received to reopen the claim.

In October 1987, the RO received a lengthy statement from the 
veteran and additional medical evidence.  The veteran claimed 
service connection for PTSD.  In October 1987, the RO denied 
the claim for service connection for PTSD, stating, "There 
is no indication of anything here associating a 
post-traumatic stress disorder with military service."  The 
veteran was notified of this rating decision in November 
1987.

In April 1988, the veteran testified at a personal hearing 
with regard to a nervous disorder.  In May 1988, the RO 
denied a claim for service connection for a nervous condition 
and notified the veteran that same month.  In May 1988, the 
RO received several lay statements.  In July 1988, the RO 
continued the denial of the claim for service connection for 
a psychiatric disorder including PTSD and notified the 
veteran in August 1988.

In May 1989, additional evidence was received by the RO with 
regard to reopening a claim for service connection for PTSD.  
The RO denied the claim and notified the veteran in June 
1989.  In August 1989, the RO received a statement from the 
veteran requesting that his claim for service connection for 
PTSD be reopened.  The RO also received a VA outpatient 
treatment report.  The RO denied the claim in October 1989 
and notified the veteran in November 1989.

In February 1990, the RO received VA outpatient reports.  It 
denied a claim for service connection for a psychiatric 
disorder including PTSD on the basis that no new and material 
evidence had been received and notified the veteran in March 
1990.  The veteran appealed this denial of service connection 
for a psychiatric disorder to include PTSD to the Board.  The 
Board remanded the case three times -- in August 1992, July 
1993, and June 1994 -- for further development.

In October 1995, the Board decided that new and material 
evidence had been submitted to reopen a claim for service 
connection for a psychiatric disorder and remanded the case 
to the RO for further development of the evidence and 
adjudication of the claim on the merits.  Medical evidence, 
particularly a July 1996 VA PTSD examination report, showed 
that the veteran did not have PTSD and service connection was 
denied for that disorder by the RO in June 1997.  The RO 
granted service connection for an adjustment disorder with 
anxiety and depression and assigned a 30 percent disability 
rating for that disorder and assigned an effective date for 
the grant of service connection of May 23, 1989.  With regard 
to that effective date, the RO noted in the rating decision 
that that was the date the RO "consider[ed] as a reopened 
claim for service connection for an acquired psychiatric 
disorder."  The Board notes that May 23, 1989, was the date 
the RO received a statement from the veteran in which he 
requested that his "disability claim" be reopened and on 
the same day the RO received additional evidence including 
progress notes dated in 1988 from a VA neuropsychiatric 
clinic including a progress note dated December 16, 1988, 
from a clinical psychologist, B. Kaiman.

In a November 1997 rating decision, the RO granted an earlier 
effective date of December 16, 1988, the date of B. Kaiman's 
progress note and noted the following rationale for the 
December 16, 1988, effective date:

The Board of Veteran[s'] Appeals denied 
entitlement to service connection for an 
acquired psychiatric disorder by their 
(sic) decision of November 8, 
19[8]3. . . .  The veteran submitted 
evidence after this decision but the BVA 
has stated that it was either not new or 
not material until the evidence which was 
received May 23, 1989.  This evidence was 
from a VAMC and the treatment note of 
December 16, 1988[,] is the first 
evidence which is considered to be both 
new and material.  Because the evidence 
was from a VA medical center, the date of 
treatment is considered to be an informal 
claim.  Therefore, the effective date of 
the grant has been changed to December 
16, 1988.

B.  Analysis.

The September 1999 order of the Court vacated the Board's 
August 17, 1998, decision as to the issue of an effective 
date earlier than December 16, 1988, for an award of service 
connection for adjustment disorder with anxiety and 
depression and remanded the matter for a decision consistent 
with the requirements in the Joint Motion for Remand 
submitted by the parties.  In the Joint Motion, the parties 
noted that the January 1982 administrative decision had 
reversed the prior March 1970 administrative decision which 
had held that injuries sustained in the April 21, 1962, fall 
in service were not incurred in line of duty and were the 
result of the veteran's willful misconduct.  The parties then 
noted,

The record does not reflect that the RO 
took any affirmative corrective action 
pursuant to this decision with respect to 
Appellant's disallowed claims for a back 
condition and a nervous condition. . . .

See Joint Motion for Remand at 4.  The parties then remanded 
the case because they agreed that the Board did not provide 
adequate reasons or bases for its decision that an effective 
date earlier than December 16, 1988, for an award of service 
connection for adjustment disorder with anxiety and 
depression was not warranted in this case.  Concerning this, 
the parties stated,

[T]he Board did not address the legal 
effect of the January 1982 administrative 
decision holding that [clear and 
unmistakable error] existed in the denial 
of Appellant's claims of entitlement to 
service connection for a back condition 
and a nervous condition in March 1970.  
To wit, there is no discussion or 
analysis of the reasons for denying his 
claims for an earlier effective date in 
light of the RO's admission of error in 
the prior adjudication.

See Joint Motion at 6.

In compliance with the Joint Motion -- compliance which is 
required by the order of the Court granting the motion, -- 
the Board specifically addresses the matter of the "legal 
effect" of the January 1982 administrative decision on this 
claim for an earlier effective date in its reasons and bases 
below in the paragraph beginning with the italicized and 
boldfaced phrase, "Effect Of January 1982 Administrative 
Decision:"

Several principles derived from VA regulations and the case 
law of the Court must be considered in determining the 
appropriate effective date for service connection for an 
acquired psychiatric disorder in this case.  First, if a 
notice of disagreement is not filed within one year of 
notification of a rating decision on a claim, that rating 
decision becomes final.  38 U.S.C.A. § 7105(c).  Statements 
submitted during the course of the one-year appeal period 
that do not express disagreement with the rating decision are 
not notices of disagreement and do not extend the time for 
filing a notice of disagreement, and the submission of 
additional evidence during the course of the one-year appeal 
period does not extend the time for initiating or completing 
an appeal of the adverse determination.  38 C.F.R. § 20.304.

Second, when a claim is reopened based on new and material 
evidence and the benefit sought is subsequently granted, the 
effective date assigned for the award of the benefit is, 
generally speaking, the date entitlement arose or the date of 
claim whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(r), (q)(ii).  Exceptions to this general rule include 
cases in which the new and material evidence received 
consists of service department records and where a report of 
examination or hospitalization from a VA facility is received 
and is considered after a claim has been finally denied and 
this report is construed as an informal claim to reopen.  
38 C.F.R. §§ 3.400(q)(i), 3.157.  Where a report of 
examination or hospitalization from a VA facility is 
received, the date of the report may be used as the effective 
date if that date is within one-year prior to the date that 
the report is received.  If it is dated earlier, then the 
date of receipt will be the effective date.  38 C.F.R. 
§ 3.157.

Third, a claim for an "earlier effective date" for a grant 
of benefits may be predicated on different theories of 
entitlement.  There is a distinction, for example, between a 
claim for an earlier effective date based on clear and 
unmistakable error in a prior final RO rating decision that 
is not itself the subject of the appeal to the Board and a 
claim for an earlier effective date for benefits which have 
been granted by an RO rating decision that is presently 
before the Board on appeal.  Compare 38 C.F.R. § 3.105(a) 
with 38 C.F.R. § 3.400; see, e.g., Dinsay v. Brown, 9 Vet. 
App. 79, 87-88 (1996) (holding that claim for earlier 
effective date was claim of clear and unmistakable error in 
final RO decision disallowing claim); Flash v. Brown, 8 Vet. 
App. 332, 340 (1995) (noting that to be awarded earlier 
effective date, veteran must show clear and unmistakable 
error in RO decision disallowing higher rating).

On the one hand, an allowance of benefits resulting from the 
revision of a final rating decision based on clear and 
unmistakable error generally will involve the assignment of 
an "earlier" effective date for those benefits because the 
governing regulation requires that benefits be paid "as if 
the corrected decision had been made on the date of the 
reversed decision."  38 C.F.R. § 3.105(a).  However, in a 
claim alleging clear and unmistakable error, the assignment 
of an effective date is usually an ancillary matter to be 
determined once the principal issue, i.e., whether there was 
clear and unmistakable error in a prior final rating 
decision, has been satisfactorily pled and proven.  Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993), review en banc denied, 6 
Vet. App. 162, 163 (1994); Duran v. Brown, 7 Vet. App. 216, 
223 (1994).

On the other hand, an appellant may allege that the RO, in a 
decision presently on appeal to the Board, assigned the wrong 
effective date in a current award of VA benefits because, for 
example, the RO relied on a regulation, from among many 
regulations governing the assignment of effective dates, that 
was inappropriate for the type of benefit awarded.  See 
38 C.F.R. §§ 3.400(a)-(z), 3.401-404.  The latter claim is 
not a claim for clear and unmistakable error, which is a term 
of art for a special type of error that is always alleged to 
have been made in a prior final decision and not in a current 
decision on appeal.  38 C.F.R. § 3.105.  A claim for an 
earlier effective date for a benefit granted by an RO rating 
decision that is the subject of a current appeal is a claim 
of error -- simple, ordinary, "garden variety" error -- in 
the calculation of the effective date for a current award.  
Compare 38 C.F.R. § 3.105(a) with 38 C.F.R. § 3.400.

In this case, the Board denied service connection for a 
psychiatric disorder in November 1983.  This decision is 
final.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  The veteran 
made numerous attempts to reopen his claim thereafter and all 
were denied by the RO.  He did not appeal the denial of any 
of his claims to reopen to the Board until he appealed the 
February 1990 rating decision, notification of which was in 
March 1990.

The veteran's April 1990 notice of disagreement was also 
timely with regard to the previous June 1989 denial; however, 
his March 1991 VA 9 substantive appeal could only have been 
timely filed with respect to the March 1990 notification of 
the February 1990 rating decision.  The February 1990 
decision arose by means of the RO's receipt in February 1990 
of VA outpatient reports.  These reports consisted of three 
VA outpatient progress notes from a VA neuropsychiatric 
clinic dated in December 1989, January 1990, and February 
1990.

Under the general rule for assigning effective dates for 
awards of benefits, the date of claim -- or in this case, 
February 20, 1990, should have been assigned.  Because the VA 
outpatient progress notes can be construed as "a report of 
examination . . . from a VA facility", the effective date 
could have been the earliest date of the three progress notes 
-- December 12, 1989, although of these progress notes the 
Board only found the one dated in February 1990 to be among 
three items of evidence that were new and material for the 
purposes of reopening the claim.  38 C.F.R. § 3.157 (where a 
report of examination or hospitalization from a VA facility 
is received, the date of the report may be used as the 
effective date if that date is within one-year prior to the 
date that the report is received).

The RO initially assigned May 23, 1989, as the effective date 
for service connection for an adjustment disorder with 
anxiety and depression.  That is the date of receipt of VA 
outpatient progress notes from the VA neuropsychiatric clinic 
dated from December 16, 1988, to April 17, 1989.  Later, the 
RO assigned December 16, 1988, the date of the earliest 
progress note and a note which the Board, in October 1995, 
found to be new and material evidence, as the effective date, 
viewing the December 16, 1988, VA progress note as the date 
of an informal claim under 38 C.F.R. § 3.157.  

The May 23, 1989, date does fall within a year prior to the 
February 20, 1990, claim from which the February 1990 
decision springs which decision was in turn the subject of 
appeal to the Board and so perhaps the RO considered May 23, 
1989, to be the date of claim and, if so, the December 16, 
1988, date would have been the earliest possible effective 
date that could be assigned under the informal claim rule of 
section 3.157.  However, the May 23, 1989, claim was denied 
by the RO in May 1989 and the veteran was notified in June 
1989.  The April 1990 notice of disagreement could have been 
construed as timely filed with that decision and with a 
rating decision in November 1989 as well as with the March 
1990 rating decision that was issued after the February 1990 
claim.  However, as noted above, the March 1991 VA Form 9 
substantive appeal could only have perfected an appeal of the 
February 1990 rating decision, notification of which was in 
March 1990, and would have been untimely with the others, and 
thus, those earlier rating decisions could not be the 
subjects of the appeal to the Board of a claim for service 
connection for a psychiatric disorder.  38 C.F.R. 
§ 20.302(b).  Therefore, the claims from which those rating 
decisions arose should not have constituted the "date of 
claim" for the purpose of establishing an effective date for 
the award of benefits subsequent to the Board's reopening the 
claim on appeal in October 1995.  Thus, the Board concludes 
that the RO should not have considered May 23, 1989, the date 
of the veteran's application to reopen his claim and should 
not have assigned the December 16, 1988, date as the 
effective date based on section 3.157.

However, the Board notes that the RO was correct in noting 
that the December 16, 1988, progress note was one of three 
items of evidence that the Board decided was new and material 
and that that report was dated the earliest of the three.  
Although the Board, in October 1995, considered all the 
evidence submitted since the last final denial on the merits 
-- which it construed to be the Board's denial in November 
1983 -- for the purpose of determining whether new and 
material evidence had been submitted to reopen the claim 
under the Court's holding in Glynn v. Brown, 6 Vet. App. 523, 
528-29 (1994), the Court later clarified in Evans v. Brown, 
9 Vet. App. 273, 284 (1996), that only the evidence received 
since the last final disallowance of the claim -- whether on 
the merits or on the grounds that no new and material 
evidence had been submitted to reopen -- should be considered 
"newly presented" evidence for the purpose of determining 
whether it is new and material evidence for reopening the 
claim.  Evans, 9 Vet. App. at 284.  Although the analysis of 
what evidence constituted new and material evidence for the 
purposes of reopening the claim would have been different in 
this case under Evans than it was under Glynn in 1995, Evans 
has little relevance to the determination of an effective 
date because the rule remains the same:  the date of claim 
or, if a VA report of examination were received as an 
informal claim, the date of the report within one-year prior 
to the date of receipt of the report on which reopening is 
based.  38 C.F.R. §§ 3.400(q), 3.157.  The decision of the 
United States Court of Appeals for the Federal Circuit in 
Hodge v. West, -- while overruling the use of the "Colvin" 
test, that is, the test that is used to determine whether 
evidence is new and material -- had no effect on the Court's 
holding in Evans that only the evidence received since the 
last final disallowance of the claim -- whether on the merits 
or on the grounds that no new and material evidence had been 
submitted to reopen -- should be considered "newly 
presented" evidence for the purpose of determining whether 
it is new and material evidence for reopening the claim.  
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991) (stating that "material" 
evidence is evidence which presents "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the final decision).  See also Elkins v. West, 
12 Vet. App. 209 (1999). Winters v. West, 12 Vet. App. 203 
(1999). 

Thus, the Board concludes that the date of "receipt of 
claim" in this case was February 20, 1990, because that is 
the date that evidence was received which prompted the RO to 
issue the rating decision of February 1990, with notification 
to the veteran in March 1990, which is the rating decision 
that the veteran appealed to the Board and which ultimately 
was overturned by the Board in October 1995 when the Board 
reopened the claim for service connection for a psychiatric 
disorder.  Therefore, the earliest date that could be 
assigned under the informal claim rule in section 3.157 would 
be one year prior to this date or as early as February 20, 
1989, if there were a VA report dated during this time which 
was a report on which reopening was based.  The December 16, 
1988, progress note is too early to constitute such a report.  
However, the Board notes that, assuming that this date was 
incorrect under the regulations, any possible error favored 
the veteran.  See Williams v. Gober, 10 Vet. App. 447, 452 
(1997).  Accordingly, for the reasons noted above, the Board 
concludes that an effective date earlier than December 16, 
1988, for service connection for an adjustment disorder with 
anxiety and depression is not warranted in this case.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400(q), 3.157.

In so concluding, the Board notes that the veteran has 
contended in his notice of disagreement and his VA Form 9 
substantive appeal that he filed a claim for service 
connection for a psychiatric disorder in 1967 and that he 
should be compensated from that date.  He also has stated 
that he was originally denied service connection because of 
clear and unmistakable error in an administrative decision 
which was later corrected.

The veteran's original claim was filed in July 1967 and he 
did identify a back disorder and a psychiatric disorder as 
disabling conditions, but he applied for nonservice-connected 
pension benefits at that time.  In May 1968, the veteran 
clarified that he was seeking VA compensation benefits, not 
VA pension.  In March 1970, an administrative decision 
determined that the accident that occurred in service when 
the veteran fell through a window or skylight was due to his 
own willful misconduct and not incurred in the line of duty.  
The RO therefore, in a March 1970 rating decision, denied 
service connection for a back disability as due to the 
veteran's own willful misconduct.  However, the RO denied the 
claim for service connection for a psychiatric disorder, 
diagnosed as emotional instability reaction, on the basis 
that it was a constitutional or developmental abnormality and 
not a disability under the law.  See 38 C.F.R. § 3.303(c).

Effect Of January 1982 Administrative Decision:  In January 
1982, another administrative decision found clear and 
unmistakable error in the administrative decision of March 
1970 and revised that decision accordingly, finding that the 
injuries that the veteran incurred in the fall in April 1962 
were incurred in line of duty and were not the result of his 
willful misconduct.  However, this decision removing the 
"willful misconduct" legal bar that had prevented 
adjudication of disabilities allegedly resulting from the 
fall in April 1962 had no "legal effect" on and no 
relevance whatsoever to the claim for service connection for 
a psychiatric disorder because, as noted above, that claim 
had been adjudicated and denied by the RO on another basis 
and had not been barred from adjudication by the March 1970 
willful misconduct determination.

A finding that any injury or injuries resulting from a 
particular accident or incident in service were the result of 
willful misconduct creates a legal bar to establishing 
entitlement to VA benefits for those alleged injuries.  In 
this case, the bar created by the March 1970 decision applied 
only to claims for benefits for disabilities resulting from 
injuries sustained in the fall in service in April 1962 and 
not to claims for benefits for other disabilities.  The 
effect of the January 1982 administrative decision was to 
remove or lift the bar to establishing entitlement to VA 
benefits for disabilities resulting from the fall in service.  
The removal of the legal bar does not automatically establish 
entitlement to benefits -- that is, a claim for service 
connection for a disability alleged to have resulted from the 
fall in service must still be adjudicated based on the 
evidence of record to determine whether service connection 
for the claimed disability is warranted just as all claims 
for service connection are adjudicated.  The removal of the 
legal bar prohibiting entitlement to benefits permits the RO 
to proceed with the usual adjudication process to determine 
whether the benefit sought is otherwise warranted.

The parties stated in the Joint Motion for Remand that 
"[t]he record does not reflect that the RO took any 
affirmative corrective action pursuant to [the January 1982 
administrative] decision with respect to Appellant's 
disallowed claims . . . ."  Joint Motion at 4.  The Board 
notes that this statement is incorrect.  The record does 
reflect action on the part of the RO concerning the January 
1982 administrative decision.

The January 1982 VA Form 119, Report of Contact, shows that 
the veteran attended a personal hearing on the willful 
misconduct matter and that he indicated that he wished to 
have conditions listed on a VA Form 21-527, which had been 
received by the RO in July 1981, adjudicated for service 
connection once the misconduct bar was removed.  The VA Form 
119 was executed by a Senior Claims Examiner who was one of 
three members of a panel that held in the January 1992 
administrative decision that the March 1970 administrative 
decision was clearly and unmistakably erroneous in barring -- 
based on willful misconduct -- consideration of benefits for 
injuries resulting from the fall in service.

The VA Form 21-527 is also of record and indicates that the 
conditions that the veteran wished to have adjudicated for 
service connection included "nerves".  However, as noted 
above, the RO had not previously denied service connection 
for a nervous condition based on the willful misconduct bar.  
The RO had adjudicated and denied service connection for 
emotional instability reaction because the RO held that this 
disorder was a developmental abnormality and therefore not a 
disability under the law.  See 38 C.F.R. § 3.303(c) 
(developmental defects are not considered diseases or 
injuries under the law).  This basis for denial of the claim 
shows that the RO did not apply the "willful misconduct" 
finding of the March 1970 administrative decision to the 
claim for service connection for a nervous condition.  
Rather, the RO indicated a separate basis for denial of the 
claim for service connection for a nervous condition.  Had 
the RO considered the legal bar to establishing entitlement 
to benefits applicable to the claim for service connection 
for a nervous condition, the RO would have denied the claim 
on the basis of the legal bar and this finding would have 
been indicated on the March 1970 rating decision as it was 
with regard to the claim for service connection for a back 
disorder.  

Nevertheless, when the veteran indicated to the Senior Claims 
Examiner in January 1982, as documented on the VA Form 119, 
that he wished to have a claim for service connection for 
"nerves" readjudicated, the RO, in a January 1982 rating 
decision readjudicated a claim for service connection for a 
nervous condition and denied it on the same basis that it had 
previously denied it -- as a developmental abnormality and 
not a disability under the law.  The veteran was informed of 
this decision in a February 1982 letter.

Because the March 1970 administrative decision did not bar 
entitlement to service connection for a nervous condition, 
the removal of that bar by the January 1982 administrative 
decision has no "legal effect" on or relevance whatsoever 
to establishing an effective date for a subsequent award of 
service connection for adjustment disorder with anxiety and 
depression based on a claim submitted several years later to 
reopen a finally denied claim for a nervous condition.  
However, even if the March 1970 administrative decision had 
raised a legal bar to entitlement to service connection for a 
nervous condition, a claim for service connection for a 
nervous condition would have had to have been adjudicated and 
granted based on the evidence of record in the January 1982 
rating decision following the removal of the bar by the 
January 1982 administrative decision in order for the lifting 
of the bar to have had any relevance for the assignment of an 
effective date for an award of service connection for a 
nervous disorder.  For the reasons and bases articulated 
above, the Board concludes that the January 1982 
administrative decision has no "legal effect" on or 
relevance to establishing an effective date earlier than 
December 16, 1988, for an award of service connection for 
adjustment disorder with anxiety and depression.

Because, as noted above, the effective date assigned by law 
for benefits awarded after a claim has been reopened is 
generally the date of claim, the only legal basis in this 
case to assign a date back to the late 1960s or early 1970s 
would be upon a showing of clear and unmistakable error in a 
rating decision during that time that denied service 
connection for psychiatric disorder.  The Board is mindful 
that a claim for an earlier effective date may actually be a 
claim for clear and unmistakable error in a prior rating 
decision.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 87-88 
(1996) (holding that claim for earlier effective date was 
claim of clear and unmistakable error in final RO decision 
disallowing claim); Flash v. Brown, 8 Vet. App. 332, 340 
(1995) (noting that to be awarded earlier effective date, 
veteran must show clear and unmistakable error in RO decision 
disallowing higher rating).

However, in this case, the veteran has not specifically 
raised a claim for an earlier effective date based on clear 
and unmistakable error in any final rating decisions denying 
service connection for a psychiatric disorder over the years, 
of which there have been many, and he has not specifically 
claimed clear and unmistakable error in the Board's November 
1983 decision which denied service connection for a 
psychiatric disorder.  See 38 U.S.C.A. § 7111 (West 1991 & 
Supp. 1999); 38 C.F.R. § 20.1400 (1999).  In other words, he 
has not stated which rating decision of many was the product 
of clear and unmistakable error and what the error was.  
Where there are numerous final rating decisions and a final 
Board decision over the course of approximately twenty years, 
a veteran's mere statement -- upon an award of service 
connection stemming from his reopened claim, that the 
effective date for the award should be twenty years earlier 
than the date of his reopened claim, without identifying 
which rating decision was the product of such error and what 
the error was -- is not sufficient to raise a claim of clear 
and unmistakable error in a prior rating decision.  Moreover, 
in the Joint Motion for Remand by the parties, the veteran 
has not claimed an earlier effective date based on clear and 
unmistakable error in any prior rating decision.  
Accordingly, the Board concludes that a claim for an earlier 
effective date based on clear and unmistakable error, if any, 
has not been satisfactorily pled in this case and need not be 
addressed in deciding the claim for an earlier effective date 
for service connection for a psychiatric disorder.  38 C.F.R. 
§ 3.105; cf. Fugo v. Brown, 6 Vet. App. 40, 45 (1993) 
(holding that, where veteran did not reasonably raise clear 
and unmistakable error, the Board was not required to address 
it, but should have noted the veteran's attempt to raise the 
issue and resolved it simply and quickly); Grivois v. Brown, 
6 Vet. App. 136, 139 (1994) (noting that "implausible claims 
should not consume the limited resources of the VA and force 
into even greater backlog and delay those claims 
which . . . require adjudication.").

II.  Effective Date Earlier Than August 22, 1995,
For Service Connection For Headaches.

The law and regulations pertinent to a claim for an earlier 
effective date for a service-connected condition was set 
forth in Part I above and will not be repeated here.

In the Joint Motion for Remand, the parties stated with 
regard to this claim that the Board, in its August 1998 
decision, did not provide adequate reasons or bases for its 
decision to deny an effective date earlier than August 22, 
1995.  Specifically, the parties asserted,

[T]he record reflects that Appellant 
raised the issue of chronic headaches as 
another injury resulting from his 
in-service fall, as early as April 
1969 . . . ."  That claim appears to 
have been unadjudicated -- and therefore 
pending -- until 1995.  Ergo, the 
decision on appeal fails to give adequate 
reasons or bases why Appellant would not 
be entitled to an earlier effective date 
for the eventual grant of that benefit on 
any basis.

Joint Motion at 6.  Accordingly, the Board will specifically 
address this point in the paragraph below beginning with the 
italicized and boldfaced phrase, "Concerning the allegation 
that a claim for service connection for headaches has been 
"open" or "pending" without adjudication since April 
1969, . . . ."

In July 1967, the RO received the veteran's claim for 
nonservice-connected pension benefits based on a back 
disability and a nervous condition.  The RO denied the claim 
because the veteran did not serve during a period of war, a 
requirement for eligibility for VA pension benefits.  The 
veteran initiated an appeal to the Board but in his 
substantive appeal, instead of arguing why he deserved 
pension, the veteran essentially claimed compensation for 
certain injuries.

In May 1968, the RO sent the veteran VA Form 21-4138 and 
instructed him to provide the exact dates and places of his 
injury and the dates and places that he received treatment 
for his injuries while in service.  In December 1968, the 
veteran responded on the VA Form 21-4138 that the injuries he 
had sustained in service were cuts behind the right ear and 
on the left leg and a back disability.  In May 1969, the RO 
received a letter, dated April 1969, from the veteran in 
which he stated that since his injury in service he had "had 
trouble with chronicle (sic) headaches . . . ."  He also 
reiterated that he had a back disability.

In March 1970, the RO adjudicated claims for service 
connection for a back disability and a nervous condition.

In July 1973, the RO received a VA Form 21-526, Veteran's 
Application for Compensation or Pension, on which the veteran 
stated, among other things, that he had had constant 
headaches since he fell from a window in service.  He stated 
that the headaches had become so bad that he had been 
hospitalized for his nerves.  In April 1973, the RO received 
a letter from an attorney writing on the veteran's behalf and 
stating that the veteran had fallen in service and "now has 
considerable headaches."

In August 1973, the RO informed the veteran that service 
connection for a nervous condition had been denied because 
the nervous condition claimed was not a disability under the 
law and that no new and material evidence had been received 
to reopen the claim.

In October 1987, the RO received a statement from the veteran 
claiming service connection for PTSD, headaches, and 
consideration for a total rating based on individual 
unemployability.  The veteran described his belief that PTSD 
had its onset in service within hours of his having fallen 
from a window.  He stated that the PTSD was manifested by, 
among other things, severe headaches.  He also stated that 
currently he still had PTSD manifested by nightmares and 
headaches.  Several medical reports were presented or secured 
pertaining to this claim.

In a October 1987 rating decision, the RO denied the claim 
for "PTSD with headaches" and for a total rating based on 
individual unemployability.  The RO noted that the medical 
evidence submitted with the claim showed depression, anxiety, 
and a personality abnormality with associated somatization 
headaches.  Based on this medical evidence, the RO considered 
headaches a symptom of a nonservice-connected psychiatric 
disorder, noting, "The headaches are apparently associated 
with the emotional instability."  The veteran was notified 
of this decision in November 1987.

In February 1988, the RO received a letter from the veteran's 
Congressman, noting that the veteran's claim for, among other 
things, a nervous condition with headaches had recently been 
denied and requesting a personal hearing.  The hearing was 
scheduled for March 1988.  In a March 1988 rating decision, 
the RO confirmed the prior denials of the claims and noted 
that the veteran had failed to report for the scheduled 
hearing.

Later in March, the veteran notified the RO that he wished to 
have another hearing scheduled.  The personal hearing was 
conducted in April 1988.  The RO denied service connection 
for headaches as a separate disability in a May 1988 rating 
decision and the veteran was notified of the decision by 
letter that same month.  Although he continued submit 
additional evidence pertaining to other claims including a 
claim for service connection for a psychiatric disorder to 
include PTSD, he did not appeal the May 1988 rating decision 
denying service connection for headaches, and it became 
final.  38 U.S.C.A. § 7105(c).

In its October 1995 decision, the Board noted in the 
Introduction of its decision that the issue of service 
connection for headaches had been raised by the veteran at an 
August 22, 1995, hearing before the Board.  Because the issue 
had not been developed for appellate action, the Board 
referred it to the RO for appropriate action.  In a June 1997 
rating decision, the RO granted service connection for 
headaches effective from August 22, 1995 because the RO 
regarded the date of the Board hearing at which the issue of 
service connection for headaches was raised as the date of 
claim and, as noted above in detail in Part I of this 
decision, the general rule for assigning an effective date 
for an award of service connection is the date of claim or 
the date entitlement arose whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

The veteran perfected an appeal to the Board of the August 
22, 1995, effective date assigned for service connection for 
headaches.  In his September 1997 notice of disagreement, the 
veteran contended essentially that he had first claimed 
service connection for headaches back in the 1970s and should 
be awarded service connection from that time.  In his 
November 1997 VA Form 9 substantive appeal he contended that 
he was originally denied service connection because of clear 
and unmistakable error in a March 1970 administrative 
decision which was later corrected.

The evidence of record shows that, in a letter, dated April 
1969 and received by the RO in May 1969, the veteran claimed 
that he had had headaches since the accident in service where 
he had fallen 25 feet.  The March 1970 administrative 
decision had barred entitlement to VA benefits for any 
injuries allegedly resulting from the fall in service because 
it found that the fall was due to the veteran's own willful 
misconduct.

In July 1973 and March 1975, the veteran submitted claims for 
service connection for headaches and for head injuries, 
respectively, resulting from his fall in service.  In letters 
to the veteran in August 1973 and March 1975, the veteran was 
informed that he must submit new and material evidence 
showing that the accident in service was not due to his own 
misconduct in order to reopen his claims for any disabilities 
allegedly resulting from that accident.

The January 1982 administrative decision found clear and 
unmistakable error in the March 1970 administrative decision 
that had determined that the fall in service was the result 
of the veteran's own willful misconduct and revised the March 
1970 decision accordingly.  A January 1982 VA Form 119, 
Report of Contact, shows that the veteran requested that his 
claim be "reopened for [service connection] for conditions 
listed on 527 [received July 6, 1981]."  The July 6, 1981, 
VA Form 21-527 listed three disorders:  emphysema, arthritis, 
and nerves.  No claim for service connection for headaches 
was made at this time.

Therefore, to the extent that the claims for service 
connection for headaches received prior to January 1982 were 
not adjudicated because of the legal bar created by the March 
1970 administrative decision, the RO took corrective action 
in January 1982 when it removed the bar to VA benefits when 
it readjudicated any claim the veteran wished to have 
reconsidered subsequent to removing the legal bar to 
establishing entitlement to benefits.  However, the veteran 
did not indicate at that time that he wished to have the 
claim for service connection for headaches reconsidered.

Concerning the allegation that a claim for service connection 
for headaches has been "open" or "pending" without 
adjudication since April 1969, the Board acknowledges that 
the RO did not -- on the March 1970 rating decision or 
subsequent rating decisions -- indicate a specific 
adjudication and denial of the claim for service connection 
for headaches as it did with the claim for service connection 
for a back disability, which it denied subject to the 
"willful misconduct" bar then in effect, and as it did with 
the claim for a nervous condition, which it denied as a 
developmental abnormality not recognized as a disability 
under the law.  Moreover, the RO did not specifically 
indicate in the March 1970 rating decision or subsequent 
rating decisions in which it declined to reopen the claim for 
service connection for a nervous condition, that it 
considered -- based on medical evidence of record -- that 
headaches were a symptom of the nervous condition and that 
the denial of the claim for service connection for a nervous 
condition was also a denial of the claim for service 
connection for headaches.

However, the April 1969 claim for service connection for 
headaches and the subsequent claims for service connection 
for headaches submitted in the early 1970s, did not remain 
"open" or "pending" without adjudication until the time of 
the August 22, 1995, hearing before the Board.  Rather, the 
RO adjudicated a claim for service connection for headaches 
as a separate disability in a May 1988 rating decision.  The 
veteran did not appeal that decision, and it became final.  
38 U.S.C.A. § 7105(c).  Additional evidence was received and 
the RO confirmed and continued the denial of service 
connection for headaches in July 1988 and notified the 
veteran in August 1988.  The veteran did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105(c).  
Accordingly, when the veteran raised the claim again at the 
August 22, 1995, hearing before the Board and the Board 
referred the issue to the RO for appropriate action in the 
October 1995 decision, the claim was correctly treated by the 
RO as a petition to reopen a finally denied claim for service 
connection for headaches.

In May 1996, the RO received private medical reports showing 
treatment for headaches in September 1993 and July 1994.  On 
a July 1996 VA examination report, the examiner stated, "It 
is possible he experiences . . . chronic headaches as long 
term sequela of his fall" in active service."  In a June 
1997 rating decision, the RO found that the information 
provided by the VA examiner constituted new and material 
evidence to reopen the claim for service connection for 
headaches.  The RO also granted service connection for 
headaches and assigned August 22, 1995, as the effective date 
because it viewed this date as the date of the reopened 
claim.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Because the VA medical report on which the RO based the 
reopening was dated after the date of claim, there is no 
effective date earlier than the date of claim possible under 
the informal claim provisions of section 3.157.  38 C.F.R. 
§ 3.157(b)(1).  With regard to the private records, the Board 
notes that the reopening was not based on them since they 
only showed treatment for headaches currently and did not 
provide a link to service.  Moreover, since they were not VA 
medical reports, the date of receipt of such evidence, not 
the date of the reports themselves, if the reports are 
received within one year prior to the date of claim, may be 
deemed the effective date.  However, in this case the private 
medical evidence was received in May 1996 or after the August 
1995 claim and therefore, the correct effective date is the 
date of claim or August 22, 1995.  38 C.F.R. § 3.157(b)(2).

The Board concludes that the date assigned by the RO -- 
August 22, 1995, -- is the correct date under the law and 
regulations governing the assignment of effective dates.  
38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.157.  Again, as 
noted in Part I above, the only legal basis in this case to 
assign a date back to the 1970s, as the veteran has contended 
should be the effective date, would be upon a showing of 
clear and unmistakable error in a rating decision during that 
time that denied service connection for headaches.  In this 
case, the veteran has not specifically raised a claim for an 
earlier effective date based on clear and unmistakable error 
in any final rating decisions denying service connection for 
headaches because he has not identified which rating decision 
was the product of clear and unmistakable error and what the 
error was.  Accordingly, the Board concludes that a claim for 
an earlier effective date based on clear and unmistakable 
error, if any, has not been satisfactorily pled in this case 
and need not be addressed in deciding the claim for an 
earlier effective date for service connection for a 
psychiatric disorder.  38 C.F.R. § 3.105; cf. Fugo, 6 Vet. 
App. at 45 (holding that, where veteran did not reasonably 
raise clear and unmistakable error, the Board was not 
required to address it, but should have noted the veteran's 
attempt to raise the issue and resolved it simply and 
quickly); Grivois, 6 Vet. App. at 139 (noting that 
"implausible claims should not consume the limited resources 
of the VA and force into even greater backlog and delay those 
claims which . . . require adjudication.").

Whether New And Material Evidence Has Been Submitted To 
Reopen
A Claim For Service Connection For A Back Disorder.

The particular concerns of the parties as expressed in the 
Joint Motion for Remand of this issue for a better statement 
of reasons and bases for the Board's determination is 
addressed in the paragraph below which begins "With regard 
to the particular concerns of the parties in the Joint 
Motion, . . . ."

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a).  Such a decision is 
not subject to revision on the same factual basis except by a 
duly constituted appellate authority.  Id.  The appellant has 
one year from notification of a decision of the agency of 
original jurisdiction to file a notice of disagreement (NOD) 
with the decision, and the decision becomes final if a NOD is 
not filed within that time.  38 U.S.C.A. § 7105(b) and (c); 
38 C.F.R. §§ 3.160(d) and 20. 302(a).

In this case, the veteran originally claimed VA benefits for 
a back disorder in July 1967.  At that time he claimed 
nonservice-connected VA pension benefits for a back disorder 
which he stated "initially started around the middle of 1966 
after I received a back injury . . . ."  Upon receipt of a 
VA Form 9 in May 1968 filed with regard to the denial of the 
pension claim, the RO construed the veteran's contentions as 
a claim for service connection for a back disability which he 
alleged resulted from a fall in service.

In a March 1970 administrative decision, it was determined 
that injuries sustained in service when the veteran fell 
through a window or skylight were due to his own willful 
misconduct and not incurred in the line of duty.  The RO 
therefore, in March 1970, denied service connection for a 
back disability as due to the veteran's own willful 
misconduct.  

In January 1982, another administrative decision found clear 
and unmistakable error in the March 1970 administrative 
decision that had determined that the fall in service was the 
result of the veteran's own willful misconduct and revised 
the March 1970 decision accordingly.  A January 1982 VA Form 
119, Report of Contact, shows that at that time the veteran 
requested only that his claim be "reopened for [service 
connection] for conditions listed on 527 [received July 6, 
1981]."  The July 6, 1981, VA Form 21-527 listed three 
disorders:  emphysema, arthritis, and nerves.  No claim for 
service connection for a back disorder was made at this time.

In a January 1982 rating decision, the RO adjudicated service 
connection for emphysema, arthritis, and nerves.  In the 
rating decision, the RO also noted that "[r]esiduals of a 
back injury was (sic) not shown on veteran's separation 
examination from service."  The veteran was notified of this 
decision in February 1982.  In that letter, the RO stated, 
"The residuals of any back injury were not shown on your 
examination at the time of your separation from military 
service.  Benefits for that condition are not payable without 
evidence to show its continuing existence from the time you 
[were] in military service."  The RO informed the veteran 
that the best type of evidence he could submit would be 
medical evidence of treatment for the back condition.  

Thus, the RO took corrective action pursuant to the January 
1982 administrative decision's removal of the "willful 
misconduct" bar to establishing entitlement to VA benefits 
for any disabilities resulting from the fall from the window 
in service by adjudicating a claim for service connection for 
a back disorder -- the only disability that had been subject 
to the prior "willful misconduct" bar -- even though the 
veteran did not request adjudication of service connection 
for a back disability in January 1982.  The RO denied service 
connection for a back disability in the January 1982 rating 
decision based on the evidence of record and notified the 
veteran of the decision.  The veteran did appeal the January 
1982 rating decision to the Board, although not specifically 
the claim for service connection for a back disorder, and on 
appeal the Board phrased one of the issues as entitlement to 
service connection for arthritis of multiple joints which 
included arthritis of the spine.  In November 1983, the Board 
denied this claim.

In January 1986, the veteran claimed service connection for a 
back condition.  The RO denied the claim in March 1986 on the 
grounds that no new and material evidence had been submitted 
to reopen the claim and informed the veteran in a March 1986 
letter.  Additional evidence was received in March 1986 and 
the RO denied the claim again in late March 1986, notifying 
the veteran in April 1986.

The last final denial of a claim for service connection for a 
back disorder was in May 1988, when the RO notified the 
veteran that it had denied a claim for service connection for 
a back condition on the grounds that no new and material 
evidence had been submitted to reopen this claim.  The 
veteran did not appeal these rating decisions, and they are 
final.  38 U.S.C.A. § 7105(c).

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); see 
also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
claimant does not have to demonstrate that the new evidence 
would probably change the outcome of the prior denial.  
Rather, it is important that there be a complete record upon 
which the claim can be evaluated, and some new evidence may 
contribute to a more complete picture of the circumstances 
surrounding the origin of a claimant's injury or disability.  
Hodge, 155 F.3d at 1363.

When presented with a claim to reopen a previously finally 
denied claim, VA must perform a three-step analysis.  Elkins 
v. West, 12 Vet. App. 209 (1999).  First, it must be 
determined whether the evidence submitted by the claimant is 
new and material.  Second, if new and material evidence has 
been presented, it must be determined, immediately upon 
reopening the claim, whether the reopened claim is well 
grounded pursuant to 38 U.S.C. § 5107(a) based upon all the 
evidence and presuming its credibility.  There is no duty to 
assist in the absence of a well grounded claim.  Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also Winters 
v. West, 12 Vet. App 203 (1999).  Third, if the reopened 
claim is well grounded, VA may evaluate the merits of the 
claim after ensuring that the duty to assist under 
38 U.S.C.§ 5107(b) has been fulfilled.

Following the May 1988 final rating decision denying service 
connection for a back disorder, the next time the veteran 
raised the issue of service connection for a back disorder 
was at the August 22, 1995, hearing before the Board.  The 
Board referred the issue to the RO for appropriate action in 
the October 1995 decision.

With regard to the pertinent "old" evidence in this case, 
the service medical records show that at the time of the fall 
in service on April 21, 1962, the veteran complained of 
"pain on palpation low back region" although the doctor 
noted that he "moves back and extremities [without] apparent 
difficulty."  The impression was a "possible [fracture] 
lower spine".  However, x-rays of the lumbar spine were 
negative for a fracture.  An April 22, 1962, Nursing Note 
showed that the veteran reported that back pain had 
diminished.  The veteran "became ambulatory" on April 24th, 
and was "in a satisfactory physical condition" on May 1st 
and was discharged from the hospital that day.  The final 
diagnoses were "Observation, surgical, for fracture of 
lumbar spine, no disease found" and "Intoxication, 
simple."

The remainder of the service medical records reflect many 
complaints but none of back pain or of any pain or condition 
associated with the back.  After a lengthy evaluation in 
neuropsychiatric closed and open wards in October 1962, the 
veteran was diagnosed with emotional instability reaction, 
chronic, severe, manifested by incapacity to meet the routine 
demands of everyday Army life, continual somatic 
preoccupation, excessive drinking, disciplinary difficulty 
and resentment of authority figures.  A November 1962 
clinical record cover sheet showed that there was evidence of 
"long-term characterological difficulties."  The veteran's 
May 1963 separation examination report was negative for 
complaints or findings relevant to a back disorder.

The next evidence pertaining to a back disorder was received 
in conjunction with the veteran's July 1967 claim for VA 
pension benefits.  The RO received a copy of a June 1967 
letter from one private physician to another with a copy of a 
discharge summary from Holston Valley Community Hospital.  
The discharge summary showed that the veteran reported to the 
hospital in April 1967 with complaints of pain in his back 
and lower extremities and the letter stated, in pertinent 
part, that "[f]rom a [n]eurological standpoint, he shows no 
evidence of intervertebral disc disease but appears to be in 
a chronic severe conversion reaction."  In July 1967, the RO 
also received a letter from a private chiropractor who stated 
his opinion that the veteran had "permanent disability to 
his spine and should not do any physical labor of any kind."

In October 1980, the RO received two reports from private 
psychiatrists which are not relevant to the claim for service 
connection for a back disorder except that they both show 
that the veteran, as one doctor expressed it, "tends to 
somatize his anxiety with multiple bodily symptoms."  The 
other doctor stated, "He is markedly concerned about somatic 
complaints including various aches and pains and is 
chronically short of breath."  In August 1982, the RO 
received a VA Consultation Sheet which provided the report of 
an October 1981 Psychological Evaluation.  The examiner noted 
that the veteran "suffered from a considerable amount of 
hypochondriasis."

In November 1982, the RO received a statement from a private 
physician who had treated the veteran from October 1974 to 
July 1982 which provided in pertinent part, "He has advanced 
arthritis of the . . . back.  He gives a history of a war 
injury to his back and this could have contributed to the 
arthritis of the spine he now has."

In December 1983, the RO received a VA Form 10-10m, Medical 
Certificate, dated August 1983, which showed that the veteran 
complained of pain in his lower back radiating down his left 
leg and that his left foot burned.  On examination, there was 
left paralumbar point tenderness and a negative straight leg 
raising test.  The diagnosis was lumbar strain.

In January 1986, the RO received VA Form 10-1000, Discharge 
Summary, for a period of hospitalization from May 1985 to 
June 1985 for "[s]omatization disorder with depressive 
episode" and "dependent personality disorder."  This 
evidence showed "repeated, multiple, somatic complaints" 
including "lower back pain."  In January 1986, the RO also 
received a December 1985 VA Progress Note in which a 
psychologist noted the veteran's "strong tendencies toward 
somatization".  

In March 1986, the RO received reports from Eastern State 
Psychiatric Hospital pertaining to a period of 
hospitalization in June 1967 for psychiatric symptoms and 
"numerous somatic complaints."  The reports are relevant to 
the claim for service connection for a back disorder in that 
the veteran did provide a history of a back injury upon 
admission.  However, the back injury did not occur in service 
in 1962 but rather at his place of employment in 1966.  
Specifically, the report provided,

In the history patient gave the 
information that he had worked at the 
Holston Defense Corporation in Kingsport 
in the past where he had an accident in 
July 1966 when he suffered a fall.  
Patient suffered back pain and was not 
able to work.

In another report, an Admission Note & Mental Status, the 
injury was described as follows,

He stated that he stayed in bed all of 
the time and worried and that he has been 
under a doctor since the 18th of April 
for a bad back, due to a fall in July of 
1966, when he tripped over a pipe and 
injured his back.  He ruptured a disc.

In a Psychological Report, the "History as Reported by the 
Patient" provided in pertinent part,

A year later he entered the Army in which 
he served for 2 years, 19 months of which 
was spent in Germany, rose to the rank of 
Specialist, 4th class only to be busted 
for failure to return to base after a 
night in a nearby town.  After being 
discharged honorably, he returned 
home . . . .  In this last May while at 
work the patient slipped on a piece of 
pipe and fell injuring his back to the 
extent of hospitalization for 6 days.  He 
attempted to return to work after the 
convalescence but the back and knee pains 
were reportedly so excruciating as to 
render him 100 [percent] disabled.

It was further noted in the Psychological Report on Mental 
Status examination, "Content of thought consisted almost 
entirely of enumeration of physical complaints such as 
general nervousness; constipation; chest pains; headaches; 
insomnia; back pains; broken veins on his feet; pains in his 
knees; excessive acid in his blood; and general feeling of 
fullness."  It was further noted that "this patient 
presents an immature, dependent personality which is 
displaying rigid defenses, excessive somatization, and 
thought slippages." 

Later in March 1986, the RO received additional records from 
the Holston Valley Community Hospital where the veteran had 
reported in April 1967 complaining of back pain.  These 
reports provided in pertinent part,

The onset of his difficulty actually was 
about six or seven month ago when he 
began to have some back symptoms.  He was 
seen by his family physician . . . who 
obtained some x-rays of the back and told 
the patient that he was having back 
trouble and put him on a program of back 
care.  On April 16, 1967, he gradually 
began to have pain in his legs also and 
as well as some exacerbation of his back 
pain. . . .

X-rays of the lumbosacral spine done at 
Holston Valley Community Hospital on 4-
19-67 show a loss of the lumbar lordosis.  
There is a two plus narrowing of the L-5, 
S-1 interspace and a one plus narrowing 
of the L-4-5 interspace.

PAST MEDICAL HISTORY:  . . .  No 
significant injuries and no major 
illnesses.

On physical examination of the back, the examiner noted,

When the patient stands erect there is no 
pelvic tilt or list.  There is a good two 
plus lumbar lordosis present.  
Hyperlordotic curve.  Flexion of the 
lumbar spine is full range.  Extension is 
done virtually nil.  Lateral bending and 
rotation are done at full range in either 
direction.  The patient describes 
tenderness to palpation over most of the 
lumbar back area.  Straight leg raising 
is possible to a full ninety degrees 
bilaterally.  There is a little ham 
string discomfort on full stretch on the 
left side.  All the deep tendon reflexes 
are active and equal throughout the lower 
extremities.  The measurement there 
appears to be about 1.5 centimeter 
atrophy of the left calf and a three 
centimeter atrophy of the left thigh.  
There is no definite weakness and there 
is no definite sensory change.

The examiner's impression was "This is a rather atypical 
picture, but may represent intervertebral disc protrusion."  
The Board notes, however, that in the June 1967 letter 
received by the Board in July 1967, the same examiner noted 
that "he shows no evidence of intervertebral disc disease 
but appears to be in a chronic severe conversion 
reaction . . . ."

Also received by the RO in March 1986 were some VA outpatient 
records, some of which show complaints of back pain but none 
of the evidence provided any medical evidence that a current 
back disorder, if any, was related to a disease or injury 
incurred in service including the fall from the window in 
April 1962.  In May 1987, the RO received a VA Progress Note 
dated May 1987 in which a VA examiner stated, "Time taken to 
note the suspicion of a significant low back condition which 
necessitates the use of the wood cane by this 
veteran . . . ."

In October 1987, additional medical evidence was received by 
the RO, both VA and private, some of which showed complaints 
of back pain but none of the evidence provided any medical 
evidence that a current back disorder, if any, was related to 
a disease or injury incurred in service including the fall 
from the window in April 1962.  A Medical Questionnaire 
signed by the veteran in May 1968 showed that he checked 
"no" with regard to having ever had backaches or disabling 
back trouble.

As noted above, in March and May 1988, the RO notified the 
veteran that it had denied a claim for service connection for 
a back condition on the grounds that no new and material 
evidence had been submitted to reopen this claim.  The 
veteran did not appeal these decisions, and they are final.  
38 U.S.C.A. § 7105(c).

Evidence received since the May 1988 rating decision that 
pertains to the claim for service connection for a back 
disorder includes the following:

(1)  A December 1988 VA CT scan report pertaining to the 
lumbar spine which showed that the examination was 
"essentially unremarkable regarding disc herniation or 
lumbar canal stenosis.  There are some degenerative changes 
involving the posterior joint elements.  However, the lumbar 
canal and exit foramina are not effected."  The conclusion 
was "Normal CT of the lumbosacral spine.";

(2)  A February 6, 1990, VA Progress Note from an Orthopedic 
Clinic in which the examiner noted "[b]ack muscle spasm with 
list" and "[r]estricted range of motion in back";

(3)  A September 15, 1993, report of a private orthopedist 
who noted in pertinent part, "The administrative and medical 
records from the VA were available to me.  They confirm the 
history [of the fall in service] as given by the patient.  
There is, however, no records of the accident itself from 
Germany or this time in the military nor specifically as to 
the extent of the laceration in the left lower leg nor the 
extent of the injury to his left hip or back.  We are 
therefore dependent upon the sketchy records to really 
substantiate the history and specificity of his 
injuries. . . .PAST HISTORY is also significant in that he 
was treated by my associate[] Dr. Kennedy for back injury in 
1982 following a motor vehicle accident in which he was 
struck from behind by another vehicle and knocked forward 
into a third vehicle.  At the time he was noted to have 
bilateral sacroiliac pain and strain of the lower back as 
well as some cervical strain. . . .  The orthopedic 
evaluation of the back reveals a mild limitation of motion 
with no signs of spasm and no list.  He is sensitive in the 
lumbosacral area and his range of motion i[s] flexion of 
60-degrees with lateral flexion 20-degrees and extension of 
15-degrees.  His straight leg raising tests are normal.  His 
reflexes are present and equal. . . .  X-RAYS of the low back 
show some mild narrowing of the L5-S1 with spina bifida a[t] 
S1 and minimal facet changes. . . .  This man does exhibit 
some signs of chronic low back syndrome which we cannot 
differentiate a deconditioning low back disorder from a 
painful degenerative disc disease to the relationship to the 
accident.  Question is difficult to state any degree of 
certainty because we don't have any records to know the 
extent of the injury at the time and from what we see there 
is not a marked abnormality.  This back disorder could be 
improved by extensive physiotherapy and exercise and 
conditioning program and could be expected to decrease his 
pain and improve his range of motion and level of function."

(4)  Received by the RO in October 1993, a May 25, 1980, 
consultation by a private physician at Indian Path Hospital, 
who noted on physical examination of the back, "[T]here is 
minimal scoliosis of the back.  He has no [costovertebral 
angle] tenderness.  He has some soreness in the low back 
region as he attempts to get up and down but there is no 
striking localized tenderness."

(5)  Received by the RO in October 1993, a letter dated July 
22, 1980, from a private physician who noted that although 
the veteran entered his office "lean[ing] heavily and 
ostentatiously on his cane", when he left the doctor's 
office later "my social worker[,] who had seen the patient 
in the preliminary interview, was astonished to find while 
trying to find an air-conditioning man working on the outside 
of the building that the patient came out of the building and 
was carrying his cane without touching it to the pavement.  
He crossed the large parking lot walking to the car without 
difficulty and never once using the cane."

(6)  Received by the RO in October 1993, a letter dated July 
19, 1982, from the same private physician in Number (5) above 
who noted, "[The veteran] . . . walked carrying a cane, 
touching it to the floor but not using it to support his 
weight nor his balance.  He was noted to leave the office 
when the interview ended and mount the stairs without 
difficulty."

(7) Received by the RO in October 1993, a report dated July 
20, 1982, from a doctor of internal medicine and cardiology 
who noted in pertinent part, "His posture and gait are 
normal and there is no problem with ordinary walking across 
the room.  There are no gross joint changes or swellings 
present. . . .  Exams of the lower spine shows that he has no 
difficulty getting up and down [on] the examining table.  The 
straight leg raising tests were negative on both sides.  He 
can bend down to 85 degrees from a standing position and 
straighten back up without difficulty.  He can squat and get 
up without any problems.  There is no muscular atrophy 
present. . . .  Today's exam of the musculoskeletal system 
did not show any limitations of movement.  There were no 
gross joint changes or swellings.  There are no neurological 
deficits.  It is possible he may have underlying degenerative 
joint disease.  But there are no serious complications from 
this at this time."

(8)  Received by the RO in October 1993, a report dated 
December 8, 1987, from Mountain Empire Preventative Medicine 
Clinic, which noted in pertinent part, "Patient complains of 
problems with his lower back. . . . Patient fell 3 stories at 
age 19, and injured his back . . . ."  On physical 
examination of the back:  "No kyphosis.  No scoliosis.  No 
scars.  Normal lumbar flexure.  He has left paralumbar spasm 
and tenderness.  There is 10 deg. of movement to either side 
with 10 deg. in backward extension and about 45 deg. of 
forward flexion.  Straight leg raising negative sitting and 
supine he has back discomfort with leg elevation beyond 60 
deg. on the right, and beyond 30 deg. on the left. . . ."  
Under "Summary of History and Physical":  "Physical exam 
today is remarkable for left paralumbar muscle spasm and 
tenderness with limited range of motion of the lumbar spine, 
difficulty maneuvering on the exam table, and back discomfort 
with straight leg raises."  Under "X-ray Findings" 
pertaining to the lumbar spine:  "3 views of the lumbar 
spine reveal no fractures or dislocations.  Normal lumbar 
flexure is present.  There is no scoliosis.  There is an L6.  
Disc spaces are maintained with some 50% narrowing of L5-6 
and 50% narrowing posteriorly of L6-S2.  Osteophyte formation 
is minimal.  Iliosacral joints are open, and hips are 
normal . . . .  Impression:  L6; degenerative disc disease."

(9)  An August 1994 VA Scars examination report in which the 
examiner stated that "[s]ome of the weakness in the plantar 
flexion of his left leg may be secondary to the anterior left 
leg weakness sustained as a result of the fall and some of 
this may be due to his herniated disc at L5/S1.  

The Board concludes that all of this evidence is "new" 
because it was not before the RO when it rendered its final 
rating decisions denying the claim in March and May 1988.  
However, as to whether the evidence above is "material", 
i.e., whether it bears directly and substantially on the 
specific matter under consideration and, which by itself or 
in connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim, the Board notes that the 
specific matters under consideration for the purpose of 
reopening a claim for service connection for a back 
disability are whether the veteran has a current back 
disability, if so, whether that back disability is the result 
of a disease or injury incurred in service including the fall 
from the window in April 1962.

With regard to whether the veteran has a current back 
disability, the Board notes that some of the medical evidence 
submitted since the May 1988 final denial shows that the 
veteran has a disability of the lumbar spine, the most recent 
medical evidence, the August 1994 VA Scars examination 
report, identifying it as a "herniated disc at L5/S1", 
although it is not clear whether this diagnosis was based on 
history provided by the veteran or whether the examiner had 
radiographic or other objective evidence of a herniated disc.  
The second most recent evidence -- the September 15, 1993, 
report of the private physician, who was actually performing 
a fee basis examination for VA, -- identified the back 
disability as "some mild narrowing of the L5-S1 with spina 
bifida a[t] S1 and minimal facet changes. . . ..  The Board 
concludes, for the purpose of reopening the claim, that this 
evidence does show a current back disability.

However, none of the newly presented medical evidence 
addresses whether a current back disability is the result of 
a disease or injury incurred in service including the fall 
from the window in April 1962.  The report that comes closest 
to doing so is Item (3), the September 15, 1993, report of 
the private physician who stated:

This man does exhibit some signs of 
chronic low back syndrome which we cannot 
differentiate a deconditioning low back 
disorder from a painful degenerative disc 
disease to the relationship to the 
accident.  Question is difficult to state 
any degree of certainty because we don't 
have any records to know the extent of 
the injury at the time and from what we 
see there is not a marked abnormality.

The statement does not address whether a current back 
disability is the result of the fall from the window in April 
1962 but rather merely states how difficult it is to do so.  
Thus, this new evidence does not contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge, 155 F.3d at 
1363.  Accordingly, the Board concludes that the new evidence 
does not bear directly and substantially on the specific 
matter under consideration and is not so significant, either 
by itself or in connection with other evidence previously 
assembled, that it must be considered in order to fairly 
decide the merits of the claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.156(a).

Where new and material evidence has not been submitted to 
reopen a finally denied claim, VA does not have a statutory 
duty to assist a claimant in developing facts pertinent to 
the claim, but VA may be obligated under 38 U.S.C.A. 
§ 5103(a) to advise a claimant of evidence needed to complete 
his application.  This obligation depends on the particular 
facts of the case and the extent to which the Secretary has 
advised the claimant of the evidence necessary to be 
submitted with a VA benefits claim.  See Graves v. Brown, 8 
Vet. App. 522, 524-25 (1996); Robinette v. Brown, 8 Vet. App. 
69, 78 (1995).

Here, in the September 15, 1993, report of the private 
physician, the doctor indicated that it was difficult to 
assess whether a current back disability is the result of the 
fall from the window in April 1962 because he did not have 
records available to him showing him the extent of the injury 
to the back at the time,  Thus, the question is whether 
section 5103(a) imposes an obligation on the Board to remand 
the case to provide the September 1993 private examiner with 
the service medical records so that he may render a more 
informed opinion about the matter.  The Board concludes that 
section 5103(a) imposes no such obligation in this case for 
the following reasons.

First, Graves involved a situation in which the veteran put 
the VA on notice of the existence of a specific, particular 
piece of evidence that might be relevant and probative to his 
claim for service connection and the Court ruled that the 
Board was obligated to remand to get that evidence or to have 
the veteran submit it to see if it might constitute new and 
material evidence.  Graves, 8 Vet. App. at 524-25; see also 
Epps v. Brown, 9 Vet. App. 341 (1996).  That is not the 
situation here.  Second, the Court held in Brewer v. West, 
that section 5103(a) did not impose a duty on the Board, 
where a VA examiner had ordered x-rays and no x-rays had been 
obtained, to remand the case for a complete examination 
because VA had no duty to assist by providing the appellant 
with an examination at VA expense because his claim was not 
well grounded.  Brewer, 11 Vet. App. 228 (1998).  The Court 
stated, 

[T]he appellant's claim was not well 
grounded because he had not offered 
medical evidence of nexus or evidence of 
continuity of symptomatology.  Although 
the recommended x-ray examination was 
never conducted, VA had a section 5103(a) 
duty to advise the veteran to undergo 
such an examination only if the resulting 
evidence would likely have rendered the 
claim plausible.

Brewer, 11 Vet. App. at 236.  The Court also stated that it 
could not hold that the records that might have resulted from 
the x-ray examination would have likely rendered the 
appellant's claim well grounded because there was no basis 
for conjecturing what evidence would have been produced.  

Similarly, in this case, the Board holds that it has no basis 
for conjecturing or speculating as to what a doctor might 
conclude who reviewed all the pertinent evidence in this case 
relating to a back disorder with regard to the etiology of 
that disorder.  Accordingly, the Board concludes that VA did 
not fail to meet its obligations with regard to this claim 
under 38 U.S.C.A. § 5103(a).

In the Joint Motion for Remand, the parties required that the 
Board "address the legal effect of the January 1982 
administrative decision holding that [clear and unmistakable 
error] existed in the denial of Appellant's claims of 
entitlement to service connection for a back 
condition . . . ."  The parties noted, 

[I]f the RO denied Appellant's claim of 
service connection for a back condition 
in March 1970 on the basis that the 
injury was a result of his own willful 
misconduct, and that finding was later 
rejected by the RO as [clear and 
unmistakable error], the back claim 
remained pending and should have been 
adjudicated on the merits rather than as 
a claim for new and material evidence.

With regard to these particular concerns of the parties in 
the Joint Motion, the Board notes that service connection for 
a back disability was adjudicated by the RO on the merits in 
the January 1982 rating decision and the RO denied service 
connection because a back disability was not shown on the 
veteran's separation examination report.  The veteran was 
informed of this decision in the February 1992 notification 
letter.

The Board notes that the RO took appropriate corrective 
action following the removal of the "willful misconduct" 
bar on disabilities allegedly resulting from the fall in 
service by the January 1992 administrative decision.  The RO 
asked the veteran which disabilities he wished to claim 
following the removal of the bar.  He did not claim service 
connection for a back disorder at that time, as shown by the 
VA Form 119, Report of Contact, and the reference to 
disabilities listed on the VA Form 21-527 received in July 
1981.  However, because a claim for service connection for a 
back disorder was the only prior claim that had been subject 
to the "willful misconduct" bar, the RO took corrective 
action in January 1982 by adjudicating service connection for 
a back disability on the merits in the January 1982 rating 
decision -- even though the veteran did not claim service 
connection for a back disorder at that time.  The RO also 
informed the veteran of its decision.

The veteran appealed the February 1992 rating decision to the 
Board, although the notice of disagreement did not 
specifically appeal the adjudication of a back disability.  
The statement of the case did not include a back disability 
other than "arthritis" which is the disability that the 
veteran wished to have adjudicated in January 1982 and which 
the RO did so adjudicate.  The veteran stated in his November 
1982 VA 9 that he wished to appeal the issues in the 
statement of the case which were emphysema, arthritis, and 
nerves.  In November 1983, the Board rendered a decision on 
"arthritis of multiple joints" which include arthritis of 
the spine.  The Board's decision was final and subsequent 
claims for service connection for a back disorder were 
properly viewed as claims to reopen the issue of service 
connection for a back disorder.

In addition, to noting, however, that the back claim was 
adjudicated on the merits by the RO in the January 1982 
rating decision, the Board also emphasizes -- with regard to 
the reference in the Joint Motion that "the back claim 
remained pending and should have been adjudicated on the 
merits rather than as a claim for new and material evidence" 
(Joint Motion at 6) -- that in the 1980s and other periods 
before the creation of the United States Court of Appeals for 
Veterans Claims, it was standard VA practice to refer to the 
veteran's original claim for VA benefits as the "original" 
claim, which was usually executed on VA Form 21-526, and all 
claims received after that "original" claim -- whether they 
were claims to reopen a prior denial of service connection, 
claims for service connection for other disabilities not 
claimed before, claims for increased ratings, claims for 
increased compensation based on an added dependent through 
marriage or the birth of child, etc., -- were referred to as 
"reopened" claims.  Thus, to the extent that the Joint 
Motion is referring to the term "Reopened claim" printed at 
the top of the January 1982 rating decision under "J" for 
"jurisdiction" and advancing an argument that this phrase 
indicates that the claim was not adjudicated on the 
"merits" but based on "new and material evidence", this 
argument has no merit.  "Reopened" claim in 1982 referred 
to a claim other than the "original" claim.  Thus, the 
Board emphasizes that, contrary to the statements in the 
Joint Motion for Remand, the claim for service connection for 
a back disability was adjudicated on the merits in a January 
1982 rating decision subsequent to the removal of the 
"willful misconduct" bar by the January 1982 administrative 
decision, and the veteran was informed of the January 1982 
denial of service connection for a back disorder in a 
February 1982 notification letter.  

Therefore, it was appropriate to treat subsequent claims for 
service connection for a back disability as claims to reopen 
based on new and material evidence which the RO has done over 
the years and which the Board has done in this decision.  In 
this regard, the Board notes that it is required by statute 
to review whether new and material evidence has been 
submitted to reopen such a claim.  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b) 
(West 1991); see also Suttmann v. Brown, 5 Vet. App. 127, 135 
(1993).  


ORDER

An effective date earlier than December 16, 1988, for service 
connection for an adjustment disorder with anxiety and 
depression is denied.

An effective date earlier than August 22, 1995, for service 
connection for headaches is denied.

New and material evidence not having been submitted, the 
claim for service connection for a back disorder is denied.


REMAND

Service Connection For PTSD.

In the Joint Motion for Remand, which was granted by the 
Court in September 1999, the parties noted that, in its 
August 1998 decision denying service connection for PTSD, the 
Board relied "heavily on the observations and conclusions of 
the VA physician" who, in a July 1996 VA examination report, 
concluded that the veteran "lacks many of the required signs 
and symptoms to merit his diagnosis of [PTSD] using either 
the DSM3R criteria or the DSM4 criteria."  Joint Motion at 
5.  The parties concluded that because this examiner 
"mentions both DSM-III and DSM-IV criteria with respect to a 
diagnosis of PTSD, without discussion of the criteria in 
detail, one is unable to conclude that the resulting 
diagnosis conforms with the requirements of 38 C.F.R. 
§ 4.125(a)."  Joint Motion at 7.  The Joint Motion is 
unclear as to what action the Board is required to take in 
this regard, i.e., whether the parties wanted the Board to 
provide better reasons or bases for why the Board found the 
examination report adequate for rating purposes and 
persuasive and probative or whether the parties wanted the 
Board to order a new examination.  The Board concludes that 
the parties, although acknowledging that the VA examining 
physician conducted "an extensive review of the file, 
history, and remand instructions," nevertheless agreed that 
the examination report was inadequate for rating purposes 
because the examiner did not discuss the DSM-III-R and DSM-IV 
criteria in sufficient detail.  Joint Motion at 5.  
Accordingly, the Board concludes that the parties -- although 
this is not clear in the remand instructions in the Motion -- 
agreed that another examination must be scheduled.

Therefore, to ensure compliance with the Court's order 
granting the Joint Motion for Remand, the case is REMANDED to 
the RO for the following development:

1.  The veteran should be asked to 
provide a list of those health care 
providers who have treated him for PTSD.  
The RO should obtain all records of 
treatment reported by the veteran that 
are not already in the claims file, and 
these records should be associated with 
the claims file.

2.  Subsequently, the RO should schedule 
the veteran for a VA psychiatric 
examination.  All tests which the 
examiner deems necessary to address the 
medical issues in this case, including 
appropriate psychological studies, are to 
be conducted.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
examination.

3.  The examiner should note the long 
history of psychiatric disorders involved 
in this case as shown by the examination, 
hospital, and outpatient reports in the 
claims file.  The examiner should review 
the service medical records, particularly 
noting the fall from the window in the 
bar in service and the subsequent 
diagnosis of chronic, severe emotional 
instability reaction, manifested by 
incapacity to meet the routine demands of 
everyday Army life, continual somatic 
preoccupation, excessive drinking, 
disciplinary difficulty and resentment of 
authority figures.

The examiner should note that the veteran 
has been consistently diagnosed with a 
personality disorder since military 
service and that the medical reports in 
the claims file include the service 
medical records from 1962-63, three 
hospital records from 1967, and numerous 
medical records from 1980 to 1992.  The 
veteran has also been diagnosed many 
times with depression.

In light of the foregoing history, the VA 
psychiatric examiner should render a 
current diagnosis of any psychiatric 
disorders found.  If there are different 
psychiatric disorders, the examiner 
should reconcile the diagnoses and should 
specify which symptoms are a part of 
which disorder.  If certain 
symptomatology cannot be disassociated 
from one disorder or another, it should 
be specified.

The examiner must clearly stated whether 
or not the veteran has PTSD which meets 
the diagnostic requirements of either 
DSM-III-R or DSM-IV.  In so doing, the 
examiner must discuss the diagnostic 
criteria in detail in the examination 
report.

The examiner must also address the 
following matters in the examination 
report:

a)  If a current diagnoses of PTSD has 
been established, what is the likelihood 
that the fall from the window was the 
stressful event which caused the 
disorder?  Was the fall from the window a 
sufficiently stressful event to support a 
current diagnosis of PTSD?

b)  In light of several doctors' 
notations, both in service and after 
service, of the possibility of 
malingering on the part of the veteran 
and of his strong desire to obtain VA 
compensation benefits, the examiner 
should comment, if possible, as to 
whether the veteran is currently 
malingering, feigning, or exaggerating 
psychiatric symptoms of PTSD as opposed 
to currently experiencing genuine 
psychiatric illness and symptomatology 
that meets the diagnostic criteria for 
PTSD in the DSM-III-R or DSM-IV.

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

The RO and the appellant are also advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (Court).  The Court has 
stated that compliance by the Board or 
the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  The RO should adjudicate the claim 
for service 
connection for a psychiatric disorder to 
include PTSD based on the evidence in the 
claims file, including the reports of 
examination and any records of treatment 
obtained pursuant to the requirement of 
the remand. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 




	(CONTINUED ON NEXT PAGE)


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



